 In the Matter of WESTERNFREIGHTHANDLERS, INC.,andINTERNATIONALLONGSIIOREMEN'9 AND WAREHOUSEMEN'S UNION, LOCAL 6Case No. R-50411.-Decided April 23, 194,3MoKinstry, Haber cf Coombes,byMr. Joseph Haber, Jr.,of SanFrancisco, Calif., for the Company...Gladstein, Grossman, MargolisdSawyer,byMr. Aubrey Grossman,of San Francisco, Calif., for the C. I. O.Mr. James F. Galliano,of Oakland, Calif., for the Teamsters.Mr. William C. Waack,of Stockton, Calif., for the Operating Engi-neers.Mr. John J. Sweeney,of San Francisco, Calif., for the AmericanFederation of Labor.Mr. A. Summer Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petition duly filed by International Longshoremen's and Ware-housemen's Union, Local 6, affiliated with the C. I. 0., herein called theC. I. 0., alleging that a question affecting commerce had arisen con-cerning the representation of employees of Western Freight Handlers,Inc.,Lathrop, California, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before Gerald P. Leicht, Trial Examiner.Said hearing washeld at San Francisco, California, on March 22, 1943.The Company,the C. I. O., International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers, Local 439, AFL, herein called the Teamsters,International Union of Operating Engineers, Local No. 3, AFL, hereincalled the Operating Engineers, and the American Federation of Laborappeared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulingsmade at the hear-ing are free from prejudicial error and "are hereby affirmed.The Com-pany's motions to dismiss are hereby denied for reasons hereinafterstated.The Company and the Operating Engineers filed briefs whichhave duly been considered by the Board.Upon the entire record in the case, the Board makes the following :49 N L It. B, No. 1266 'WESTERN FREQGHT'HANDLERS, I\IC.FINDINGS OF FACT1I.TIIE BUSINESS OF THE COMPANY67Western Freight Handlers, Inc., a California corporation with itsprincipal office and place of business in San Francisco, California, isengaged in the warehousing and handling of freight.At the presenttime, the Company's sole business is by virtue of a contract with theUnited States Army for the unloading, storing, and reloading of. armyfreight at the United States Army Holding and Consignment Pointlocated at Lathrop, California.The plant, grounds and equipmentat Lathrop, California, together with all materials there handled bythe Company, are owned by the United States Government. Theshipment of materials both to and from the reservation in question isupon Government orders only.While employees of the Companywho work upon the reservation must be approved by the Army beforethey can be hired and are likewise subject to military regulations onthe premises, they are otherwise directed, controlled, and paid by theCompany in the same manner as ordinary employees.Due to military restrictions on confidential subjects, detailed infor-mation as to the origin and destination of the materials handled at theLathrop reservation was unobtainable at the hearing.However, itwas admitted by the company manager and by an Army officer presentat the hearing that some of the incoming freight crosses State linesand that the freight handled by the Company moves both by rail andby truck.The volume of material so handled is indicated by the factthat during the month of February 1943, the Company loaded andunloaded a total of 3,168 railroad cars.All the materials in questionare closely connected with the national war effort and are for the useof the Army wherever it deems necessary.H. THE ORGANIZATIONS INVOLVEDInternational Longshoremen's and Warehousemen's Union, Local 6,isa labor organization affiliated with the Congress of IndustrialOrganizations,admitting to membership employees of the Company.International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers, Local 439, is a labor organization affiliated with theAmerican Federation of Labor, admitting to membership employeesof the Company.International Union of Operating Engineers,Local No. 3,is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.531647-43-vol 49-6 68DECISIONS OF NATIONAL LABOR RELATIONS, BOARDIII.THE QUESTIONS CONCERNING REPRESENTATIONThe Company stated at the hearing that it would not recognizeany labor organization as bargaining representative for its employeesuntil certified by the Board in a proceeding in which the Board decidedthat it had jurisdiction and directed an election of bargainingrepresentatives.A statement of a Field Examiner, introduced in evidence at thehearing, and a statement of the Trial Examiner, indicate that eachof the unions involved represents a substantial number of employeesin the unit claimed by each to be appropriate .1We find that questions affecting commerce have arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of- the National LaborRelations Act .2IV. THE APPROPRIATE UNITS; THE DETERMINATION OF REPRESENTATIVESThe C. I. O. requests as its first choice the finding of two appropriateunits consisting of: (1) all warehousemen, lift truck operators, jitneyoperators, gang foremen, and assistant'superintendents, excluding themanager, the superintendents, the office force, and the crane operatorsand oilers; (2) all heavy tractor operators.As its second choice, theC. I. O. would include the heavy tractor operators within the first unitif the Board should find that such employees do not constitute aseparate appropriate unit. In addition, the C. I. O. requests thatprovision be made in the' warehousemen's unit for prospective em-ployees in future operations described as "dunnage and strapping"now carried on by the Army but which the Company is expectedshortly to assume as the result of negotiations now pending with theArmy. .Ii The Field Examiner reported that the C. I. O. had submitted 158 signed authorization-cards, of which 118 including 80 dated between January and March of 1943, bore theapparently genuine original signatures of persons whose names are on the pay roll ofFebruary 13, 1943, containing the names of 258 persons-within the alleged appropriateunit.The Trial Examiner stated at the hearing that the Teamsters had prior, to the hearingsubmitted 104 authorization cards, of which 50 bore the names of persons on the pay rollof February 13, 1943.The Trial Examiner further stated that the Operating Engineers had submitted at thehearing six cards, of which four bore names which corresponded to the names of personsIncluded in a group of seven employees who were identified at the hearing as tractoroperators within the unit claimed to be appropriate by the Operating Engineers2We find, contrary to the contention of the Company, that it is engaged in an operationaffecting commerce and subject to the juzisdiction of the ActSeeMatter of Day &Zimmermann, Inc, Iowa Ordnance Plant and Brotherhood of Locomotive Firemen andEngineers,39 N L. R B 1313 See alsoiratter of United States Cartridge CompanyandInternational Brotherhood of ElectricalWorkers,LocalNo1,A. F. of L,42 N L R B.191 ,Matter of Certain-Teed Piodvcts CorporationandOrder of Railway Conductors,48 N. L R. B 43. The mere fact that its employees must be approved by the Gov-ernment does not prevent the Company from being an employer within the meaningof the ActMatter of H. K. Dickson, an individual doing business as Navy Yard CafeteriaandUnited Cafeteria Employees, Local Industrial Union No. 1171,41 N. L R. B. 1230 WESTERN FREIGHT HANDLERS, INC.69The Teamsters urges the adoption of a single unit comprising allwarehousemen, lift truck operators, jitney operators, and gang fore-men, excluding the manager, the superintendents, the assistant. super-intendents, office force, crane operators and oilers, and the heavytractor operators.The only difference in the contentions of theTeamsters and the C. 1. 0. concerns the question of including or exclud-ing assistant superintendents and the further question of a separate,unit for heavy tractor operators.The Operating Engineers makes no contention with respect to theunit of warehousemen other than that there should be excluded there-from the heavy tractor operators together with the'crane operatorsand oilers, for whom the Operating Engineers urges the creation of aseparate unit for purposes of collective bargaining.The question of multiple appropriate units raised by both the C. I. O.and the Operating Engineers depends primarily upon the issue as to,whether the employees described as heavy tractor operators, crane,operators, and oilers, are properly separable from the group of em-ployees generally known as warehousemen.So far as the heavy tractor operators are concerned, it appearsthat while these employees are both eligible to membership in andwere formerly included by the C. I. O. in its statement of the appro-priate unit, both the C. I. O. and the Teamsters subsequently agreedthat tractor operators, whom the Teamsters do not admit to member-ship, should be excluded from the unit of warehouse employees.Therecord reveals that the tractor operators are not assigned to any of thewarehouse working groups or "gangs" but operate outside the ware-house together with the crane operators and oilers.Moreover, itappears that while tractor operators receive the same rate of pay andare occasionally interchanged with lift truck operators, the formerdo generally a heavier type of work involving the use of large tractorsin place of locomotives, for the shifting of railroad cars in operationsoutside the warehouse.In addition, the evidence shows that the tractoroperators have been largely organized by the Operating Engineers,which is-seeking to represent them in a unit separate from the unit ofwarehouse employees.The Company has no outstanding bargainingagreements and no history of collective bargaining.Under the, circumstances, we are of the opinion that the considera-tions are sufficiently balanced to make the desires of the tractor oper-ators themselves controlling in our determination of the type of unitthrough which they shall bargain.'We shall accordingly grant thetractor operators an opportunity to determine whether they,desire tobe represented for purposes of collective bargaining by the C. I. 0.,a SeeMatter of TheGoodyear Aircraft CorporationandPatternMakers League ofNorth America(AFL),45 N. L. R.B. 298. 70DECISIONSOF NATIONALLABOR RELATIONS BOARD,the Operating Engineers, or by neither labor organization. In theevent that a majority of the tractor operators and the crane operatorsand oilers, discussed below, select the Operating Engineers, these twogroups will constitute a single appropriate unit.If, on the other hand,the tractor operators select the C. I. O. and that organization is alsowill be merged in and become part of the unit of warehouse employees.With respect to the related group of crane operators and oilers, theevidence shows that, while the crane operators and oilers have not beenclaimed by either the C. I. O. or the Teamsters, such employees have,like the tractor operators, been largely organized by the OperatingEngineers.The latter has, moreover, not only supplied the Companyin the past with employees of this type but has intervened in thepresent proceeding and requested the privilege of representing theseemployees, as well as the tractor operators, in a unit separate from theunit of warehouse employees.Under the circumstances, we are ofthe opinion that in the interest of avoiding further proceedings, thecrane operators and oilers may properly be given an opportunity atthis time to elect whether or not they desire to be represented by theOperating Engineers for the purposes of collective bargaining.There remains for consideration, the question regarding "dunnageand strapping" operations and the question of exclusions from the unitof warehouse employees.With respect to the "dunnage and strapping" operations, therecord reveals that negotiations are now pending between the Com-pany and the Army with the object of having the Company take overthese operations from the Army.There is, however, nothing in theevidence to show the number of persons presently employed in theseoperations or the number of persons who would be required if the Com-pany should take over such operations.Since the subject matter wasconsidered confidential, no specific testimony was obtained at thehearing with regard to the exact nature of these operations.Weare of the opinion that, in the absence of adequate information on thesubject and evidence to the effect that such operations have actuallybeen assumed by the Company, any provision for including within theunit of warehouse employees the prospective employees in such oper-ations would be premature.We shall not include these prospectiveemployees at this time.There remains for final consideration the question of exclusions fromthe unit of warehouse employees.The only dispute among the parties'concerns the assistant superintendents whose inclusion and exclusionare sought by the C. 1. 0. and the Teamsters unions, respectively.Therecord discloses that'while the assistant superintendents are paid on anhourly basis and are eligible to, membership in the C. I. 0., they are notk WESTERN FREIGHT HAND'LERS, 1NC.71similar to working foremen in that they do no physical work andhave as their duty the obligation to see that the orders of the super-intendents are carried out.Assistant superintendents have the rightof discharge and the right to recommend the hiring of employees.In the exercise of these rights as in the enforcement of discipline gen-erally, the assistant superintendents are generally supported by theCompany.The latter stated at the hearing that assistant superintend-ents are appointed to represent the Company in labor matters.Weare of the opinion and find that the assistant superintendents aresupervisory employees and we shall, accordingly, exclude the assist-ant superintendents from the unit of warehouse employees as here-inafter set forth.So far as other exclusions are concerned, while we agree with boththe Teamsters and the C. I. O. that the manager, superintendents,and office force should be excluded from the warehouse unit as super-visory or clerical employees, we are unable to assent to their proposedinclusion of gang foremen therein.The evidence shows that not-withstanding the fact that gang foremen are working foremen, theyof the men working under them.Under the circumstances, we findthat the gang foremen have interests substantially different fromthose of the employees in the unit of warehouse employees.We shall,accordingly, exclude them from such unit.We find that all warehousemen, lift truck operators, and jitney,Operators,* excluding themarrager, the superintendents, assistantsuperintendents, gang foremen, and office employees, may constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.We shall, however, makeno definite determination of the appropriate unit at this time pendingthe results of the separate elections hereinabove referred to.We find that the questions concerning representation which havearisen can best be. resolved by means of,^ secret elections among theemployees in the aforesaid groups who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Western FreightHandlers, Inc., Lathrop, California, elections by secret ballot shall be 72DECISIONS OF' NATIONAL LABOR RELATIONS BOARDconducted as soon as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Twentieth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the followinggroups of employees who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said- pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding employees who have since quit or beendischarged for cause :1.All warehousemen, lift truck operators, and jitney operators,excluding the manager, superintendents, assistant superintendents,gang foremen, and office-force', employed by the Company at theUnited States Army Holding and Consignment'Point, Lathrop, Cali-fornia, to determine whether they desire to be represented by Inter-national Longshoremen's and Warehousemen's Union, Local 6, affili-ated with the Congress of Industrial Organizations, or by Interna-tionalBrotherhood of Teamsters, Chauffeurs,' Warehousemen andHelpers, Local 439, affiliated with the American Federation of Labor,for the purposes of collective bargaining, or by neither.2.All heavy tractor operators employed by the Company- at theUnited States Army Holding and Consignment Point, Lathrop, Cali-fornia, to determine whether they desire to be represented by Inter-national Longshoremen's and Warehousemen's Union, Local 6, affili-ated with the Congress of Industrial Organizations, or by Interna-tional Union of Operating Engineers, Local No. 3, affiliated with theAmerica Federation of Labor, for the purposes of collective bargain-ing, or by neither.3.All crane operators and oilers employed by the Company at theUnited States Army Holding and Consignment Point, Lathrop, Cali-fornia, to determine whether or not they desire to be represented byInternational Union of Operating Engineers, Local No. 3, affiliatedwith the American Federation, of Labor,, for the purposes of collectivebargaining.